DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the preamble appears to be missing the article "a" between "of" and "solar panel".  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crist et al. (US 2015/0194551) in view of Morad et al. (US 2015/0349703).
	Regarding claim 8, Crist discloses a solar module comprising: a plurality of groups (shown in Fig. 3A), each of which includes a plurality of solar cells having a short side as a first electrode side and a second electrode side opposing the first electrode side ([0029] L7-8; shown in annotated Figure 3A below), with the short side being less than a long side, the long side being a distance between the first electrode side and the second electrode side, wherein in each of the plurality of groups, all of the plurality of solar cells are arranged in a row by the short side and electrically connected in series only with the short side, and all of the solar cells are free from being electrically connected in series with the long side ([0029] L7-8; shown in annotated Figure 3A below), wherein the solar module is rectangular (shown in Figure 3A), wherein the long sides of the solar cells, a direction of the series connection of the solar cells in each of the groups, and a lengthwise direction of the solar module are all parallel to one another, wherein the plurality of groups are arranged in arrays along the width of the solar module (Figures 1A and 3A; [0028] - [0029]).
	Crist does not explicitly disclose at least one bypass diode electrically connected with the short side of the solar cells.
	Morad discloses a solar module and further discloses in the embodiment of Figure 5D at least one bypass diode electrically connected with the solar cells ([0146]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect a bypass diode, as disclosed by Morad in the embodiment of Figure 5D, to the solar cells of Crist, because the arrangement amounts to the use of a known configuration in the art and one of ordinary skill would have a reasonable expectation of success when electrically connecting the solar cells in Crist to a bypass diode as disclosed in the embodiment of Figure 5D.
	Crist does not explicitly disclose a carrier having two glass sheets, wherein the solar cells are laminated between the two glass sheets.
	Morad discloses a solar module and further discloses a carrier having two glass sheets ([0173]), wherein the solar cells are between the two glass sheets ([0173])
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a carrier having two glass sheets, as disclosed by Morad, in the solar module of Crist, because as taught by Morad, encapsulating in a thermoplastic olefin polymer sandwiched between glass front and back sheets enhances the robustness of the module with respect to thermal damage ([0005]).
	While Crist does not explicitly disclose the solar module has its length at least two times greater than its width, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation “used on buildings”, the limitation is directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations “half-cut” and “laminated”, the limitations are directed to the manner in which the apparatus is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

[AltContent: textbox (two groups: each group comprised of 5 cells arranged vertically )][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    694
    448
    media_image1.png
    Greyscale


	Regarding clam 10, modified Crist discloses all the claim limitations as set forth above.  Crist further discloses the groups are formed in an even number (Fig. 3A shows 20 groups of A cells; each group containing a plurality of A cells).
	Regarding claim 11, modified Crist discloses all the claim limitations as set forth above.  Crist further discloses each of the solar cells in each of the groups includes a conductive material electrically connected to the first electrode side and the second electrode side (Crist - [0022] - [0023]).
	Regarding claim 12, modified Crist discloses all the claim limitations as set forth above.  Crist further discloses the conductive material is disposed in the direction of the series connection ([0022] - [0023]).
	Regarding claim 13, modified Crist discloses all the claim limitations as set forth above.  Modified Crist further discloses the carrier includes a receiving area for the solar cells to be placed therewithin (Morad - [0173] - receiving area is area between the glass sheets).
	Regarding claim 14, modified Crist discloses all the claim limitations as set forth above.  Modified Crist further discloses the at least one bypass diode is disposed on a periphery of the receiving area (Morad - [0216]).
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that a plurality of the solar cells 100 of Crist are connected in series with both the long side edges and the short side edges in X and Y directions.  Applicant further argues a single line of the type A cells and the type B cells connected in series does not constitute a group, and such an interpretation would render the structure of Crist inoperable.  
In response to applicant's argument, claim 8 requires a solar module comprising a plurality of groups.  The groups identified in annotated Figure 3A above satisfy the limitation requiring the solar module to be comprised of a plurality of groups.  Whether or not a solar module consisting of only the two groups identified in annotated Figure 3A can operate is moot because the claim does not require the solar module to only contain the plurality of groups.  Instead, the claim recites a solar module comprising a plurality of groups, and therefore, allows for other cells to exist in the solar module in addition to the plurality of groups claimed.
With regard to applicant's argument that Crist does not disclose a bypass diode, and that even if Morad is combined with Crist, the bypass diode of Morad would connect two loops of Crist, and would not connect groups constituted by two adjacent lines of type A cells connected in series; Morad is relied upon to teach at least one bypass diode electrically connected with the solar cells ([0146]).  As set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect a bypass diode, as disclosed by Morad in the embodiment of Figure 5D, to the solar cells of Crist, because the arrangement amounts to the use of a known configuration in the art and one of ordinary skill would have a reasonable expectation of success when electrically connecting the solar cells in Crist to a bypass diode as disclosed in the embodiment of Figure 5D.
With regard to applicant's argument that one of ordinary skill in the art would not ignore the type B cells of Crist and only use the type A cells connected in series, and that such modification could only be based on hindsight reasoning; the claim as recited does not preclude the existence of other cells, including the type B cells, in the claimed solar module in addition to the plurality of groups depicted in annotated Figure 3A of Crist above.  Other solar cells can exist in the claimed solar module because the claim recites a solar module comprising a plurality of groups.  The claim does not exclude other cells, in addition to the plurality of groups claimed, from being a part of the solar module.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As set forth above, the plurality of groups depicted in annotated Figure 3A above satisfy the requirements for the plurality of groups claimed, and the existence of additional cells in solar module of Figure 3A of Crist is consistent with the requirements of the claim which recites the solar module comprises a plurality of groups.  As set forth above, the claim limitation does not exclude additional cells, such as the type B cells, to exist in addition to the claimed plurality of groups.
	It is noted that the 112 rejections in the previous office action are withdrawn due to the claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726